Citation Nr: 1814825	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from January 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 Decision Review Officer decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.


As noted in the February 2016 Board remand, the Veteran failed to report for a September 2015 scheduled hearing before a member of the Board without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2017).

In February 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In June 2014 correspondence, the Veteran's attorney withdrew from the case, with notification provided to the Veteran.  In October 2016 correspondence, the Veteran requested a list of Veterans' service organizations.  The record is not clear regarding whether the Veteran was provided with this information.  On remand, the Veteran should be informed of the process to obtain representation in his case.

A July 2009 VA notification letter noted that the Veteran was receiving annual Social Security.  To date, there are no Social Security Administration (SSA) records associated with the file.  The Board must obtain these records as they have been identified and are relevant to the claims on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (noting that when the VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal).  On remand, the SSA records should be obtained.

In a July 2016 VA examination, the examiner found that the Veteran's symptoms did not meet the criteria for a diagnoses of PTSD or depressive disorder.  The examiner noted that the Veteran had a diagnosis of vascular dementia, but stated that he did not meet the criteria for any other mental disorder.  However, in a July 2013 VA medical record, the Veteran was diagnosed with, in pertinent part, generalized anxiety disorder.  At the time, the Veteran stated that loud noises provoke panic and anxiety and moments of intrusive recollection regarding the Vietnam War.  The examiner failed to address the Veteran's previous generalized anxiety disorder diagnosis.  Thus, the Board finds that a VA addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Any outstanding medical records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran is currently unrepresented, the AOJ should inform him of his ability to obtain representation and clearly describe the process of obtaining representation in his case.  This should include providing a list of the Veterans' service organizations.   

2.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

3.  The AOJ should obtain a copy of any decision pertaining to the Veteran's SSA benefits and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After any additional evidence is associated with the claims file, the claims file and a copy of this remand should be returned to the VA examiner who conducted the July 2016 VA examination for an addendum to this examination report.  If this VA clinician is unavailable, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  An examination should be scheduled only if deemed medically necessary.
 
While the examiner finds that the Veteran does not meet the DSM-5 criteria for diagnoses of PTSD and depressive disorder, the examiner did not address the July 2013 VA medical record that noted a diagnosis of generalized anxiety and the Veteran's report that loud noises provoke panic and anxiety and moments of intrusive recollection regarding the Vietnam War.

For any current psychiatric disorder, the examiner should discuss whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnosis of record and indicate whether they may have resolved or been misdiagnosed.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if one has been obtained.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
	A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


